Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00535-CR

                                      George S. CHAPPLE III,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR7642
                         The Honorable Laura Lee Parker, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 26, 2018

DISMISSED FOR LACK OF JURISDICTION

           A notice of appeal that complies with the requirements of Rule 26 of the Texas Rules of

Appellate Procedure is essential to vest the appellate court with jurisdiction. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, an appellate court

does not obtain jurisdiction to address the merits of the appeal and it can take no action other than

to dismiss the appeal. Id.

           Here, appellant’s sentence was imposed on October 13, 2017. Because appellant did not

timely file a motion for new trial, the notice of appeal was due to be filed on November 12, 2017.
                                                                                       04-18-00535-CR


TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on

November 27, 2017. TEX. R. APP. P. 26.3. However, appellant did not file his notice of appeal until

July 30, 2018. Because the notice of appeal in this case was not timely filed, we lack jurisdiction

over this appeal. See Slaton, 981 S.W.2d at 210; see also Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App. 1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the

Texas Code of Criminal Procedure governs out-of-time appeals from felony convictions).

       We ordered appellant to show cause why this appeal should not be dismissed for lack of

jurisdiction. Appellant did not respond. We, therefore, dismiss this appeal for lack of jurisdiction.

                                                   PER CURIAM

Do not publish




                                                 -2-